Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Claims 12,15-18,20-25,27-30,32-36 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
an Out Of Stock (“OOS”) sensor comprising: ... a sidewall coupled to the bottom wall, having a planar cross-sectional profile, and extending vertically relative to ground; an array of height measuring sensors integrated with the sidewall and configured to measure a height of the plurality of items disposed on the base layer; a processor circuit configured to: use the first collective weights, the second collective weights and the height to determine if an item has been added to or removed from the OOS sensor;
wherein the OOS sensor is configured to be disposed on a piece of display equipment.

Meyer discloses an inventory weight sensor with a bottom and sidewall.
Jain teaches a container with an array of height sensors.
Hertz discloses a system for monitoring the location of inventory sensors (sensorized newspaper racks).
Zuleeg teaches that length/width/height may be used to identify items.  

Newly cited art Elazary discloses a robot and inventory verification device that measures weight and height.

However, the art does not disclose an independent OOS sensor disposed on a piece of display equipment that utilizes collective weight and height to determine addition or removal of goods.




The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687